Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Walter Lee seeks to appeal the district court’s order and the district court clerk’s letter stating the requirements for filing an action in forma pauperis. This court may exercise jurisdiction only over final orders of the district court, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 64(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order and letter that Lee seeks to appeal are neither final orders nor ap-pealable interlocutory or collateral orders. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the *411materials before this court and argument would not aid the decisional process.
DISMISSED